DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to an amendment filed 10/13/2020. 	
	Claims 21-45 are pending. 
This application is a continuation-in-part of PCT/US2017/023112, filed March 19, 2017, and a continuation-in-part of U.S. Application No. 15/462,855, filed March 19, 2017 now U.S. Patent 10,596, 274 and claims the benefit of U.S. Provisional Application No. 62/390,093, filed March 19, 2016, U.S. Provisional Application No. 62/360,041, filed July 8, 2016, and U.S. Provisional Application No. 62/467,039, filed March 3, 2017.
As well, PCT/US2017/023112 and U.S. Application No. 15/462,855 claims the benefit of U.S. Provisional Application No. 62/390,093, filed March 19, 2016, U.S. Provisional Application No. 62/360,041, filed July 8, 2016, and U.S. Provisional Application No. 62/467,039, filed March 3, 2017.

Priority
The following full observations about support are made. 
Claim 22 has been amended to recite that the first engineered signaling peptide is reverse oriented in regard to a cis acting RNA packaging element. However, this is not found until U.S. Application No. 15/462,855, filed March 19, 2017.
Claim 23 has support in the provisional applications (see objection to specification). 
Claim 24 recites promoters that are not disclosed until U.S. Application No. 15/462,855, filed March 19, 2017. 

Only at U.S. 15/462,855 was the full slate of STAT molecules disclosed recited in claims 28. 
Claim 32 as amended below is now New Matter.
Claim 38 recites GPI-anchored anti-CD3scFvFc which is not recited until U.S. Application No. 15/462,855, filed March 19, 2017.
RD114 in claim 39 is disclosed in U.S. Provisional Application No. 62/467,039, filed March 3, 2017.
New claim 45 relies on a fusion of SEQ ID NO:286  which is not disclosed until U.S. Application No. 15/462,855, filed March 19, 2017.

Information Disclosure Statement
Information Disclosure Statements filed 1/6/2021 and 10/22/2020 have been identified and the documents considered.  The signed and initialed PTO Form 1449 has been mailed with this action.  
Documents listed as PCT reports have been considered but have been crossed off of the Form 1449 so they will not appear on the face of the file.  
Duplicate documents have been marked off and so noted. 
Documents listed that have not been located have not been considered and have been crossed out.  If applicants want the items not found (it is noted some of those documents were submitted in the new IDS), new copies of the articles should be sent, accompanied by a new Form 1449.

Response to Amendments 
A request under Rule 1.48(a) to change inventorship has been accepted on 12/4/2020.  Applicant’s case is in sequence compliance. 
The amendments are sufficient to overcome the objections and the rejections under 35 USC 112, second paragraph. 
The Declaration under 37 CFR 1.132 filed 10/13/20 is sufficient to overcome the rejection of claims based upon 35 USC 103.
Regarding description, applicant’s amendment has overcome this rejection related to promoters not active in packaging cells, lymphoproliferative elements, constitutively active elements thereof.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: The provisional applications newly recites but the instant specification does not refer to “T cell specific promoters”. This text should be inserted into the instant disclosure. 

Claim Objections
Claims 21 and 29 are objected to because of the following informalities: when referring to previous limitations, it is proper to use the article “the” prior to. In line 7 of claim 21, “the” should precede “T cells”. 

Claim 42 requires the article “the” “binding”, “membrane fusion” and each of “CD4+ T cells, CD8+ T cells, Tregs and gamma-delta T cells in lines 5 and 7. It is noted that claim 42 and 43 could be simplified simply by reciting –wherein the T cell is selected from CD4+, Cd8+, Treg and gamma-delta T cells and the resting T cell is selected from CD4+, Cd8+, Treg and gamma-delta T cells resting T cells--.
To be proper, claim 43, line 1 should recite –at least one of the one or more--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 41 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  By amendment claim 21 recites that the activation element binds CD3. Hence, claim 41 falls outside of claim 21 as claim 21 requires that “the one or more pseudotyping elements” not only bind to a T cell but mediate membrane fusion. Claim 41 must be a pseudotyping element therefore according to claim 41 and there is no teaching that the CD3 binding element also mediates fusion. .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. This rejection is in part new necessitated by applicants’ amendment. 

Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-45 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This rejection is in part new necessitated by applicants’ amendment. 
The written description requirement for genus claims may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with known or disclosed correlations between function and structure, or by a combination of such characteristics sufficient to show that the applicant was in possession of the claimed genus.  
Claim 21 recites “one or more pseudotyping elements” on the surface of the retroviral particle that binds to and facilitates fusion with a T cell and/or an NK cell. This “element” is claimed by its function except in claim 39. Claim 39 recites the following structures VSV-G. FEV RD114, Measles virus F and H polypeptides or functional fragments thereof. Regarding pseudotyping element, the specification teaches VSV-G, RD114 of feline endogenous virus, Measles Virus hemagglutinin H or F polypeptide (¶0273-0274). Regarding fragments of these molecules, the specification teaches that these are cytoplasmic domain deletions of F and H (¶0086). However, functionally, the choices are much more limited 
both hemagglutinin (H) and fusion (F) polypeptides are believed to play a role in entry into host cells wherein the H protein binds MV to receptors CD46, SLAM, and Nectin-4 on target cells and F mediates fusion of the retroviral and host cell membranes.  In an illustrative embodiment, especially where the target cell is a T cell and/or NK cell, the binding polypeptide is a Measles Virus H polypeptide and the fusogenic polypeptide is a Measles Virus F polypeptide. 

Hence, to mediate the specific function of binding and fusion with T cells, the specification only teaches use of Measles H and F polypeptides or cytoplasmic domain deletions thereof.  
Amended claim 21 requires “an activation element that is a polypeptide capable of binding to CD3 on the surface of resting T cell and activating the resting T cell”. The specification only teaches anti-CD3 or components thereof. 
[0393] In some embodiments, the activation element is a polypeptide capable of binding to CD3. In some embodiments, the polypeptide capable of binding to CD3 is an anti-CD3 antibody, or a fragment thereof that retains the ability to bind to CD3. In illustrative embodiments, the anti-CD3 antibody or fragment thereof is a single chain anti-CD3 antibody, such as but not limited to, an anti-CD3 scFv. In another illustrative embodiment, the polypeptide capable of binding to CD3 is anti-CD3scFvFc.

The specification and art does not describe any other molecules that mediate this function.
Claim 31 recites “a functional fragment of an IL-7Ra mutant”. Claim 32 recites that the functional fragment comprises amino acids 229-296 of SEQ ID NO:82. However, there are no such teachings in the specification. The MPEP teaches, “New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads). (see e.g. MPEP 2105). 

In each of these instances, the claims are drawn to large genus of elements and molecules with specific functions. The claims as recited are drawn to all DNA's and encoded products that achieve a result without defining what means will do so is not in compliance with the description requirement. Rather, it is an attempt to preempt the future before it has arrived. Also, where a claim purports to cover all nucleic acids that encode a specific protein and the specification discloses but a single DNA known to do so, the situation is analogous to a single means claim and does not meet the enablement requirement under para. 1 ' of§112. Furthermore, in instance 3, there is evidence of NEW MATTER. This means the claim lacks sufficient description. 
The claims thus are drawn to a large genus of sequences which are not sufficiently described in the specification.  The written description requirement for genus claims may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with known or disclosed correlations between function and structure, or by a combination of such characteristics sufficient to show that the applicant was in possession of the claimed genus.  
To this end, the MPEP provides such guidance (emphasis added).
If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function. In contrast, without such a correlation, the capability to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely. In this latter case, disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). Compare Fonar, 107 F.3d at 1549, 41 USPQ2d at 1805 (disclosure of software function adequate in that art)

In the case of fragments, there is uncertainty as to what domains, what amino acids and what structures of the protein are required to mediate the recited function.  The written description requirement for genus claims may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with known or disclosed correlations between function and structure, or by a combination of such characteristics sufficient to show that the applicant was in possession of the claimed genus. In this case, the single functional domain does not support an entire genus of fragments.  
Claiming all DNA's that achieve a result without defining what means will do so is not in compliance with the description requirement. Rather, it is an attempt to preempt the future before it has arrived. Also, where a claim purports to cover all nucleic acids that encode a specific protein and the specification discloses but a single DNA known to do so, the situation is analogous to a single means claim and does not meet the enablement requirement under para. 1 ' of§112.  

The Fiers court stressed that “conception of a DNA . . . requires a definition of that substance other than by its functional utility.”69 The court related conception to written description, stating, “If a conception of a DNA requires a precise definition, such as by structure, formula, chemical name, or physical properties, as we have held, then a description also requires that degree of specificity. To paraphrase the Board, one cannot describe what one has not conceived.”70


Response to Arguments
Issue #1- the claimed pseudotyping elements lack sufficient description. Applicants argue that pseudotyping elements are known in the art and one would have the skill to test these for the functional requirements. However, the court and the Board have repeatedly held (Amgen Inc. v. Chugai Pharmaceutical Co. Ltd.,18 USPQ2d 1016 (CA FC, 1991); Fiers v. Revel, 25 USPQ2d 1601 (CA FC 1993); Fiddes v. Baird, 30 USPQ2d 1481 (BPAI 1993) and Regents of the Univ. Calif. v. Eli Lilly & Co., 43 USPQ2d 1398 (CA FC, 1997)) that an adequate written description of a nucleic acid  requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it, irrespective of the complexity or simplicity of the method; what is required is a description of the nucleic acid itself.  It is not sufficient to define DNA solely by its principal biological property, because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of any DNA with that biological property.  Naming a type of material generically known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.  When one is unable to envision the detailed constitution of a complex chemical compound having a particular function, such as a nucleic acid, so as to distinguish it from other materials, as well as a method for obtaining it, conception has not been achieved until reduction to practice has occurred, i.e., until after the nucleic acid has been isolated.
It is not sufficient to claim a generic molecule and a means to isolate the molecule especially as neither the art nor the specification appear to identify any molecules other than H and F and derivatives thereof that can mediate this function. 
Issue #2 amended claims recite an activation element that must mediate a specific function and that is to bind to CD3. The specification only directs one to anti-CD3 molecules. For reasons in the above two paragraphs, this limitation lacks adequate written description. 
Issue #3 is the lack of description of functional fragments. First, fragments are not defined in the specification except for a portion of a larger molecule. To this end, claim 32 is the only disclosed fragment. It is not clear, though, that the specification adequately discloses this region. No mention of the amino acids within SEQ ID NO:82 could be found. No analysis involving SEQ ID NO:82 could be found. If there is some analysis that was missed, an explanation is requested. However, regarding the larger genus of functional fragments, What is missing to use known methods and functional assays is characterization of the family of sequences. The claims are distinctly drawn to a genus of known and unknown species of proteins. Applicants do not provide the requisite identification parameters to know which of the numerous proteins claimed meet the functional properties of required by the specification. What is required is that the structural/functional nexus be known. Applicant’s arguments have not addressed this issue as set forth in the rejection. The predictability of identifying nucleic acid variants is not a high art and requires as set forth above that the molecule be characterized. In the face of missing structural requirements, there exist large genus of sequences comprising any number of non-functionally as well as functionally active sequences that do not affect the instant invention.

    PNG
    media_image1.png
    693
    519
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 6 am- 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA MARVICH/Primary Examiner, Art Unit 1633